DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 08/23/2022 has been entered – Claims 1, 8, 17, 19, and 26-27 are amended, Claims 7 and 9 are cancelled, and Claims 34-40 are newly added. Claims 1-6, 8, and 10-40 remain pending in this application. 

The objection to Claim 19 as set forth previously in the Non-Final Office Action mailed 05/26/2022 is overcome by Applicant’s amendment. 

The rejection of Claims 2-4, 6, 10-11, and 18-21 under 35 U.S.C. 112(a) for failing to comply with the written description requirement as set forth previously in the Non-Final Office Action mailed 05/26/2022 is herein maintained and is revised solely to track Applicant’s amendment. See the discussion in the Response to arguments below. 

The rejection of Claims 2-4, 6, 10-11, and 18-21 under 35 U.S.C. 112(a) for failing to comply with the scope of enablement requirement as set forth previously in the Non-Final Office Action mailed 05/26/2022 is herein maintained and is revised solely to track Applicant’s amendment. See the discussion in the Response to arguments below.   

The rejection of Claim 27 under 35 U.S.C. 112(a) for failing to comply with the scope of enablement requirement as set forth previously in the Non-Final Office Action mailed 05/26/2022 is overcome by Applicant’s amendment. 
 
The rejections of Claims 1-5, 7-9, 11, 16-17, 27-29, and 32-33 under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (“Thermally Activated Delayed Fluorescence from Azasilane…”) when taken with the evidence of Nakanotani et al. (US 2016/0190478 A1), Claims 12-13 and 22-23 under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (“Thermally Activated Delayed Fluorescence from Azasilane…”), as applied to Claims 1 and 16, when further taken with the evidence of Kim et al. (“High Efficiency Phosphorescent Organic Light-Emitting Diodes…”), and Claims 14-15 and 24-25 under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (“Thermally Activated Delayed Fluorescence from Azasilane…”), as applied to Claims 1 and 16, when further taken with the evidence of Ossila (TSPO1 Product Information) as set forth previously in the Non-Final Office Action mailed 05/26/2022 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made.

The rejection of Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Thermally Activated Delayed Fluorescence from Azasilane…”), as applied to Claim 1, as set forth previously in the Non-Final Office Action mailed 05/26/2022 is overcome by Applicant’s amendment.

The rejection of Claims 30-31 under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Thermally Activated Delayed Fluorescence from Azasilane…”), as applied to Claim 1, and further in view of Liao et al. (US 2003/0170491 A1) as set forth previously in the Non-Final Office Action mailed 05/26/2022 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made.

The rejections of Claims 1-8, 11, 27-28, and 32-33 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0099026 A1) in view of Sun et al. (“Thermally Activated Delayed Fluorescence from Azasilane…”), Choi et al. (2008/0197770 A1), and Nakanotani et al. (US 2016/0190478 A1), Claim 26 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0099026 A1) in view of Sun et al. (“Thermally Activated Delayed Fluorescence from Azasilane…”), Choi et al. (2008/0197770 A1), and Nakanotani et al. (US 2016/0190478 A1), as applied to Claim 1, and further in view of Zhang et al. (“Synthesis and Optical Properties of Novel Carbazole Derivatives…”) as set forth previously in the Non-Final Office Action mailed 05/26/2022 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments on Pages 19-24 of the response with respect to the rejections of the claims under 35 USC § 112(a) for lack of enablement in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – With respect to factor (A) – breadth of the claims – Applicant argues on Page 21 of the reply that in the field of OLED displays, there is a limited number of host and dopant materials that are commercially available for emitting desired colors of light. Applicant also argues that the claimed compounds are limited to those of Chemical Formulae 1 and 3.
Examiner’s Response – The fact that the claim is limited only to some discrete subset of all organic materials in the universe of organic materials is not sufficient to imply that the subset is not in itself still extremely broad (note also that said universe is not limited only to those which are “commercially available” but rather those which could be bought/synthesized/envisioned). Furthermore, even within the Formulae 1 and 3, there are a large number of compounds which may have widely varying properties as a result of their specific structural makeup. Therefore the Examiner maintains that the claims are exceptionally broad. 
Applicant’s Argument – With respect to factors (C) & (D) – state of the prior art & level of one of ordinary skill – Applicant contends on Pages 21-22 of the reply that, although energy levels may not be reported for all compounds covered by the claims, a person of ordinary skill in the art would be able to compute these energy levels using existing technology. Likewise, Applicant argues that “once one of ordinary skill in the art has retrieved or computed the excited state triplet or singlet energy levels, the artisan would be able to recognize which combinations meet the energy level requirements” because the claims “simply require determining whether the energy levels of one compound are greater or smaller than the energy levels of another compound.”
Examiner’s Response – While it is true that the ordinarily skilled artisan could perhaps retrieve or compute the values for a handful of compounds, the Examiner maintains that the requirement of an ordinarily skilled artisan to retrieve or compute the energy level values for anywhere from four to seven compounds before comparing the energy levels of each of these compounds relative to each other only to determine whether or not one possible combination is suitable out of the entire universe of combinations falling within the scope of the claim implied undue experimentation in view of the breadth of the claim since this calculation process would be iterative and require thousands of calculations.
Applicant’s Argument – With respect to factors (F) & (G) – amount of direction provided & existence of working examples – Applicant asserts on Pages 22-23 of the reply that, while the specification does not explicitly provide triplet and singlet energy levels for example compound, the energy levels for these compounds can readily be retrieved or computed and therefore the amount of direction provided and the existence of working examples is sufficient. 
Examiner’s Response – The Examiner respectfully disagrees. As noted in the previous rejection and below, the specification is enabling for a few exemplary devices comprising specific material combinations but it does not reasonably provide enablement for devices that meet the energy level limitations for the full scope of the claims at issue. Therefore, while one of ordinary skill in the art may be able to calculate construct the working examples and retrieve/compute the energy levels of the compounds in those examples, the lack of additional direction regarding energy levels on a broader scale, as it applies to compounds across the scope of the claims, would create a burden of undue experimentation for the ordinary artisan. 
Applicant’s Argument – With respect to factor (H) – quantity of experimentation – Applicant argues on Pages 23-24 of the reply that the quantity of experimentation need is not significant given the limited number of compounds and existing techniques for determining energy levels. 
Examiner’s Response – The Examiner respectfully disagrees for the reasons discussed above with respect to the breadth of the claims and the deficiencies of the arguments regarding  existing techniques for energy level calculations.
Applicant’s Argument – Applicant argues on Page 24 of the reply that the Wands factors weigh in favor of enablement.
Examiner’s Response – The Examiner respectfully disagrees for the reasons outlined in detail above.

Applicant’s arguments on Pages 25-27 of the response with respect to the rejections of the claims under 35 USC § 112(a) for failure to comply with the written description requirement in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 26 of the reply that the specification provides detailed examples of the first through eighth compounds. Likewise, Applicant argues that “since one of ordinary skill in the art can retrieve or compute the singlet and triplet energy levels to determine which combinations satisfy the energy level requirements, the specification need not describe explicit values for [energy levels] or the combination of materials that meet the relative energy level requirements in [the claims] in order to demonstrate applicant was in possession of the claimed devices.”
Examiner’s Response – The Examiner respectfully disagrees. The goal of the description of the invention is to clearly convey that an applicant has invented the subject matter which is claimed. Written description issues may arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product. See MPEP § 2163. Therefore, while it is true that the ordinary artisan could calculate the energy levels of the exemplary compounds (such as those in the working examples) to prove to themselves that Applicant has invented the claimed invention, this would not constitute an immediate envisaging. The onus is on Applicant to sufficiently describe their invention as claimed. The Examiner maintains Applicant has not met their burden because it is not immediately clear from reading the description that even Applicant’s working examples meet the claimed energy level requirements. 

Applicant’s arguments on Pages 28-30 of the response with respect to the rejections of the claims under 35 USC §§ 102 and 103 in the previous Office action have been fully considered but they are moot because the new ground(s) of rejection below do(es) not reply on any reference applied in the prior rejections of record for any teaching or matter specifically challenged in the arguments.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 6, 10-11, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 2-4 and 6, the claims require a device comprising a first/third and second compound (according to Chemical Formulae 1 and 3 respectively) as well as a fourth compound. The claims then further limit the devices by requiring relative values of the excited triplet and/or excited singlet states of the first, second, third, and fourth compounds (for example, “an excited state singlet energy level of the third compound is higher than an excited state singlet energy level of the fourth compound” in Claim 4). The specification provides broad guidance on what materials might be useable as the first, second, third and fourth compounds but provides no further description of which combinations of materials meet these specific energy level requirements. In fact, the specification does not recite any energy level requirements for the exemplified compounds nor does it explicitly indicate that the limited exemplary devices meet the claimed energy level limitations. The limited examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus of devices (see MPEP § 2163-II-A-3-a-ii).  

Regarding Claims 10-11, the claims require a device comprising a first/third and second/firth compound (according to Chemical Formulae 1 and 3 respectively) as well as a fourth compound. The claims then further limit the devices by requiring relative values of the excited triplet and/or excited singlet states of the third, fourth, and fifth compounds (for example, “an excited state triplet energy level of the third compound is higher than an excited state triplet energy level of the fifth compound and the excited state triplet energy level of the fifth compound is higher than an excited state triplet energy level of the fourth compound” in Claim 10). The specification provides no further description of which combinations of materials meet these specific energy level requirements. In fact, the specification does not recite any energy level requirements for the exemplified compounds nor does it explicitly indicate that the limited exemplary devices meet the claimed energy level limitations. The limited examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus of devices (see MPEP § 2163-II-A-3-a-ii).  

Regarding Claims 18-21, the claims require a device comprising a first/third/sixth and second/seventh compound (according to Chemical Formulae 1 and 3 respectively) as well as a fourth and eighth compound. The claims then further limit the devices by requiring relative values of the excited triplet and/or excited singlet states of the first through fourth and sixth through eighth compounds (for example, “each of an excited state triplet energy level of the second compound and an excited state triplet energy level of the seventh compound is lower than each of an excited state triplet energy level of the first compound, and excited state triplet energy level of the third compound, and an excited state triplet energy level of the sixth compound and wherein each of the excited state triplet energy level of the second compound and the excited state triplet energy level of the seventh compound is higher than each of an excited state triplet energy level of the fourth compound and an excited state triplet energy level of the eighth compound” in Claim 19). The specification provides no further description of which combinations of materials meet these specific energy level requirements. In fact, the specification does not recite any energy level requirements for the exemplified compounds nor does it explicitly indicate that the limited exemplary devices meet the claimed energy level limitations. The limited examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus of devices (see MPEP § 2163-II-A-3-a-ii).  

Claims 2-4, 6, 10-11, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a few exemplary devices comprising specific material combinations, does not reasonably provide enablement for devices that meet the energy level limitations of the claims at issue.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Regarding Claims 2-4 and 6, the claims require a device comprising a first and second compound (according to Chemical Formulae 1 and 3 respectively) as well as a third compound according to Chemical Formula 1 and fourth compound selected from a Markush group of fluorescent dopants. The claims then further limit the devices by requiring relative values of the excited triplet and/or excited singlet states of the first, second, third, and fourth compounds (for example, “an excited state singlet energy level of the third compound is higher than an excited state singlet energy level of the fourth compound” in Claim 4).
Case law holds that Applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all combinations first, second, third, and fourth compounds within the scope of the claims can be used to form a device wherein the excited triplet and/or excited singlet states of the first through fourth compounds have the requisite relative comparative values and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to Claims 2-4 and 6, it is believed that undue experimentation would be required because:

Breadth of the claims: The claims are exceptionally broad, the independent Claim 1 setting forth only a broad genus for the first/third and second compounds (according to Chemical Formulae 1 & 3, respectively, each comprising many materials with diverse structures). 
State of the prior art: Singlet and triplet energies are often not reported for materials used in devices in the prior art, even well-known materials. 
Level of one of ordinary skill: While an ordinarily skilled artisan would be capable of determining the singlet and triplet energies of a given material, such an artisan would not be able to immediately recognize which combinations of four materials meet all of the claimed energy level requirements without undue experimentation. 
Amount of direction provided: The specification provides only small number of exemplary compounds according to Formulae 1 and 3. The specification does not, however, provide any energy level requirements for any of the exemplary compounds. 
Existence of working examples: The specification provides working examples of devices that appear to meet the structural requirements of the independent claims, each having materials for each of the first, second, third, and fourth compounds that are highly structurally related and do not begin to demonstrate the breadth of the claims. Note also that specification does not provide energy levels for the compounds in said devices nor does the specification explicitly indicate that the devices meet the energy level relationships in the claims at issue. 
Quantity of experimentation needed to make or use the invention based on the content of the disclosure: A skilled artisan would be required to first prepare thousands of materials to determine each of their singlet and triplet energies and to determine which combinations of four of those materials meet the claim requirements and then to further prepare devices to determine which combinations might be acceptably functional for the purpose. 

In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of Claims 2-4 and 6.

Regarding Claims 10-11, the claims require a device comprising a first/third and second/fifth compound (according to Chemical Formulae 1 and 3 respectively) as well as a fourth compound selected from a Markush group of fluorescent dopants. The claims then further limit the devices by requiring relative values of the excited triplet and/or excited singlet states of the third, fourth, and fifth compounds (for example, “an excited state triplet energy level of the third compound is higher than an excited state triplet energy level of the fifth compound and the excited state triplet energy level of the fifth compound is higher than an excited state triplet energy level of the fourth compound” in Claim 10). 
Case law holds that Applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all combinations third, fourth, and fifth compounds within the scope of the claims can be used to form a device wherein the excited triplet and/or excited singlet states of the third through fifth compounds have the requisite relative comparative values and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to Claims 2-4 and 6, it is believed that undue experimentation would be required because:

Breadth of the claims: The claims are exceptionally broad, the parent Claims 1 and 8 setting forth only a broad genus for the first/third and second/fifth compounds (according to Chemical Formulae 1 & 3, respectively, each comprising many materials with diverse structures). 
State of the prior art: Singlet and triplet energies are often not reported for materials used in devices in the prior art, even well-known materials. 
Level of one of ordinary skill: While an ordinarily skilled artisan would be capable of determining the singlet and triplet energies of a given material, such an artisan would not be able to immediately recognize which combinations of three materials meet all of the claimed energy level requirements without undue experimentation. 
Amount of direction provided: The specification provides only small number of exemplary compounds according to Formulae 1 and 3. The specification does not, however, provide any energy level requirements for any of the exemplary compounds. 
Existence of working examples: The specification provides working examples of devices that appear to meet the structural requirements of the parent claims, each having materials for each of the third through fifth compounds that are highly structurally related and do not begin to demonstrate the breadth of the claims. In fact, in each of the working examples including a layer with the third, fourth, and fifth compounds (see Examples 25-59), only one combination of the three materials is used (H1:T1:N,N,N’,N’-tetraphenyl-pyren-1,6-diamine). Note also that specification does not provide energy levels for the compounds in said devices nor does the specification explicitly indicate that the devices meet the energy level relationships in the claims at issue. 
Quantity of experimentation needed to make or use the invention based on the content of the disclosure: A skilled artisan would be required to first prepare thousands of materials to determine each of their singlet and triplet energies and to determine which combinations of four of those materials meet the claim requirements and then to further prepare devices to determine which combinations might be acceptably functional for the purpose. 

In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of Claims 10-11.

Regarding Claims 18-21, the claims require a device comprising a first/third/sixth and second/seventh compound (according to Chemical Formulae 1 and 3 respectively) as well as a fourth/eighth compound selected from a Markush group of fluorescent dopants. The claims then further limit the devices by requiring relative values of the excited triplet and/or excited singlet states of the first through fourth and sixth through eighth compounds (for example, “each of an excited state triplet energy level of the second compound and an excited state triplet energy level of the seventh compound is lower than each of an excited state triplet energy level of the first compound, and excited state triplet energy level of the third compound, and an excited state triplet energy level of the sixth compound and wherein each of the excited state triplet energy level of the second compound and the excited state triplet energy level of the seventh compound is higher than each of an excited state triplet energy level of the fourth compound and an excited state triplet energy level of the eighth compound” in Claim 19). 
Case law holds that Applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all combinations first through fourth and sixth through eighth compounds within the scope of the claims can be used to form a device wherein the excited triplet and/or excited singlet states of the first through fourth and sixth through eighth compounds have the requisite relative comparative values and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to Claims 18-21, it is believed that undue experimentation would be required because:

Breadth of the claims: The claims are exceptionally broad, the parent Claims 1 and 17 setting forth only a broad genus for the first/third/sixth and second/seventh compounds (according to Chemical Formulae 1 & 3, respectively, each comprising many materials with diverse structures). 
State of the prior art: Singlet and triplet energies are often not reported for materials used in devices in the prior art, even well-known materials. 
Level of one of ordinary skill: While an ordinarily skilled artisan would be capable of determining the singlet and triplet energies of a given material, such an artisan would not be able to immediately recognize which combinations of the seven materials meet all of the claimed energy level requirements without undue experimentation. 
Amount of direction provided: The specification provides only small number of exemplary compounds according to Formulae 1 and 3. The specification does not, however, provide any energy level requirements for any of the exemplary compounds.
Existence of working examples: The specification provides small number (11) working examples of devices that appear to meet the structural requirements of the independent claims, each having materials for each of the first through fourth and sixth through eighth compounds that are highly structurally related and do not begin to demonstrate the breadth of the claims. In fact, in each of the working examples including a layer with the sixth, seventh, and eighth compounds (see Examples 49-59), only one combination of the three materials is used (H1:T1:N,N,N’,N’-tetraphenyl-pyren-1,6-diamine). Note also that specification does not provide energy levels for the compounds in said devices nor does the specification explicitly indicate that the devices meet the energy level relationships in the claims at issue. 
Quantity of experimentation needed to make or use the invention based on the content of the disclosure: A skilled artisan would be required to first prepare thousands of materials to determine each of their singlet and triplet energies and to determine which combinations of four of those materials meet the claim requirements and then to further prepare devices to determine which combinations might be acceptably functional for the purpose. 

In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of Claims 2-4 and 6.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 5, the instant claim recites the limitation wherein the third compound includes the organic compound have the structure of Chemical Formula 1. However, parent Claim 1 also recites that the third compound is one according to Chemical Formula 1. Accordingly, Claim 5 is considered to be of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-6, 8, 10-25, 27-29, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanotani et al. (US 2016/0190478 A1) in view of IDS reference Sun et al. (“Thermally Activated Delayed Fluorescence from Azasilane Based Intramolecular Charge-Transfer Emitter (DTPDDA) and a Highly Efficient Blue Light Emitting Diode” Chem. Mater. 2015, 27, Pgs. 6675-6681).
Regarding Claims 1, 5, 8, 16-17, and 27, Nakanotani teaches an organic light emitting diode comprising a first electrode and a second electrode facing each other and at least one emitting unit disposed between the first and second electrodes (see [0068] & Fig. 1). Nakanotani suggests that said emitting unit includes a light emitting layer whereby the emitting layer includes three compounds: a first compound, a second compound which is a delayed fluorescent material, and a third compound which is a light emitting material (see [0072]). Nakanotani suggests that the three compounds should follow the following energetic relationship: ES1(A) > ES1(B) > ES1 (C) wherein ES1(A) is the lowest singlet excitation energy level of the first compound, ES1(B) is the lowest singlet excitation energy level of the second compound, and ES1(C) is the lowest singlet excitation energy level of the third compound (see [0072]-[0073]). Likewise, Nakanotani suggests that the first and second compounds preferably follow the following energetic relationship: ET1(A) > ET1(B) wherein ET1(A) is the lowest triplet excitation energy level of the first compound, ET1(B) is the lowest triplet excitation energy level of the second compound (see [0079]). Nakanotani discloses that OLEDs according to their invention which satisfy these energy level conditions have considerably high light emission efficiency (see [0022]). 
Concerning the second compound, Nakanotani suggests that the TADF compound used as such is not particularly limited in terms of chemical structure but preferably has an energy difference ΔEST between ES1(B) and ET1(B) of 0.3 eV or less (see [0083]-[0085]). Nakanotani does not teach a TADF compound for use as the second compound according to the instant Formula 3. However, in the analogous art of TADF materials for use in the emission layer of an OLED, Sun teaches the TADF compound DTPDDA which emits a deep blue color (see Pg. 6676) and exhibits a ΔEST of 0.14 eV with ES1 and ET1 levels of 2.79 and 2.65 eV, respectively (see Pg. 6677). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select Sun’s DTPDDA as the TADF second compound for the emission layer of Nakanotani. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07.
The structure of DTPDDA is displayed below (see Sun’s Scheme 1) for comparison to Chemical Formula 3 of the instant claim. 

Instant: 
    PNG
    media_image1.png
    252
    507
    media_image1.png
    Greyscale
  Sun’s DTPDDA: 
    PNG
    media_image2.png
    182
    299
    media_image2.png
    Greyscale


As seen from the structures above, DTPDDA is a compound according to Chemical Formula 3 of the instant claim as follows: 
R12 and R13 are each C bonded to protium 
R11 is protium; m is 4
n is 0
Y2 is Si
Y1 is not required to be present

Concerning the identity of the first and third compounds, in the emission layer, it also would have been obvious to an ordinarily skilled artisan to select suitable compounds meeting the energy level requirements of Nakanotani for use in conjunction with DTPDDA as the second compound. For example, Nakanotani suggests a variety of first compounds which are suitable (see [0260]) including mCP (see Pg. 219). Furthermore, Nakanotani teaches that mCP has ES1 and ET1 levels of 3.3 and 2.9 eV, respectively (see [0359]), which satisfies the energetic relationships with DTPDDA wherein ES1(A) > ES1(B) and ET1(A) > ET1(B). Therefore, it would have been obvious to one of ordinary one ordinary skill in the art to select mCP as the first compound in the device of Nakanotani in view of Sun above. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Likewise, such a selection would have been a choice from a finite number of identified, predictable solutions for a first compound having the requisite energy levels taught as suitable by Nakanotani which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E).
The structure of mCP is displayed below (see Nakanotani Pg. 267) for comparison to Chemical Formula 1 of the instant claim. 

Instant: 
    PNG
    media_image3.png
    242
    267
    media_image3.png
    Greyscale
      mCP: 
    PNG
    media_image4.png
    203
    327
    media_image4.png
    Greyscale


As seen from the structures above, the mCP is a compound according to Chemical Formula 1 of the instant claim as follows: 
X is CR6 wherein R6 is protium
R1 to R5 are each independently protium 

Similarly, Nakanotani suggests a variety of first compounds which are suitable (see [0263]) including TBPe (see Pg. 232). Furthermore, Nakanotani teaches that TBPe has an ES1 level of 2.70 eV (see [0351]), which satisfies the energetic relationships with DTPDDA wherein ES1(B) > ES1(C). Therefore, it also would have been obvious to one of ordinary one ordinary skill in the art to select TBPe as the third compound in the device of Nakanotani in view of Sun above. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Likewise, such a selection would have been a choice from a finite number of identified, predictable solutions for a third compound having the requisite energy levels taught as suitable by Nakanotani which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E).
The structure of TBPe is displayed below (see Nakanotani Pg. 266). 

TBPe: 
    PNG
    media_image5.png
    293
    268
    media_image5.png
    Greyscale


The combination of Nakanotani and Sun above teaches a device wherein the emission layer includes mCP, DTPDDA, and TBPe. Concerning the recited limitation wherein “the emitting material layer includes a first emitting material layer including a first compound and a second compound and a second emitting material layer including a third compound and a fourth compound and disposed between the first electrode and the first emitting material layer or disposed between the first emitting material layer and the second electrode”, absent some other claimed difference in the sublayers (i.e. material, form of construction, property, etc.), splitting a single layer into a plurality of sublayers is not considered to confer patentability to the claim. The emitting layer of the prior art combination may be considered a layer comprising a plurality of sublayers wherein each of said sublayers is formed of the same material, thereby forming a conglomerate single layer as seen in the art. 
In the scenario where the emitting layer of the prior art combination is arbitrarily differentiated as three layers, the first layer may be considered a first emitting material layer comprising a first compound (host mCP) and a second compound (TADF dopant DTPDDA). Likewise, the second layer may be considered a second emitting material layer including a third compound (host mCP), a fourth compound (fluorescent dopant TBPe), and a fifth compound (TADF dopant DTPDDA). Finally, the third layer may be considered a third emitting material layer including a sixth compound (host mCP), a seventh compound (TADF dopant DTPDDA), and an eighth compound (fluorescent dopant TBPe). Note that mCP is a compound according to the instant Chemical Formula 1 and DTPDDA is a compound according to the instant Chemical Formula 3 as described above. Likewise, note that TBPe is equivalent to 2,5,8,11-tetra-tert-butylperylene (“TBP”) as required of the instant claim(s). 
Note that said second emitting material layer is necessarily disposed between the first electrode and the first emitting material layer or disposed between the first emitting material layer and the second electrode as required of the independent Claim 1.  
Likewise, given the fact that each of the three sublayers includes the same composition, the numbering of said layers and the corresponding relative position of said numbered layers is arbitrary. Therefore, the layers may be numbered such that the third emitting material layer is disposed opposite to the second emitting material layer with respect to the first emitting material layer (i.e. 3/1/2 or 2/1/3) as required by Claim 16. 

Regarding Claims 2-4, 11, and 20, Nakanotani in view of Sun teaches the organic light emitting diode according to Claims 1, 8, and 17 above. The energy levels of each of the compounds outlined above are reproduced in the Table below. Note that the OLED of the prior art combination meets each of the energetic requirements of the instant claims as can be seen from the levels visualized in the Table.

    PNG
    media_image6.png
    463
    764
    media_image6.png
    Greyscale


Regarding Claims 6, 10, 18-19, and 21, Nakanotani in view of Sun teaches the organic light emitting diode according to Claims 1, 8, and 17 above. The OLED of the prior art combination meets each of the energetic requirements of the instant claims as can be seen from the levels visualized in the Table, with the exception of those pertaining to the excited state triplet energy of the fourth and/or the eighth compound since the prior art appears silent with respect to the ET1 of TBPe. 
However, note that mCP and DTPDDA are each compounds according to the specific Formulae 1 and 3 of the instant claim. Likewise, note that TBPe is equivalent to “TBP” of the claims which is a preferred embodiment of a compound suitable for the fourth/eighth compound and therefore is expected to have an excited state triplet energy level that works with those of mCP and DTPDDA to meet the claimed energy level requirements. Therefore, absent a persuasive showing otherwise, the claimed properties including a recitation of the excited triplet energy of the fourth and/or eighth compound relative to that of another compound in the device are considered to be inherent. 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.
Furthermore, Nakanotani suggests that the third compound (corresponding to TBPe – i.e. the fourth/eighth compound of the instant claims) preferably meets the following energetic relationship: ET1(B) > ET1(C) wherein ET1(B) is the lowest triplet excitation energy level of the second compound (i.e. DTPDDA) and ET1(C) is the lowest triplet excitation energy level of the third compound (see [0080]). Recall that ET1(A) is also preferably greater than ET1(B) (see [0079]). Therefore, provided the general teachings of Nakanotani, it also would have been obvious to one of ordinary skill in the art to select a fluorescent dopant known in the art that meets the triplet energy level requirements (as well as the singlet requirements discussed above). Such a modification would yield a device wherein each of the claimed energy level requirements are met. 

Regarding Claims 12-13 & 22-23, Nakanotani in view of Sun teaches the organic light emitting diode according to Claims 8 and 17 above including three identical emitting material layers. As discussed above, given the fact that the sublayers include the same composition, the numbering of said layers and the corresponding relative position of said layers within the OLED is arbitrary. Therefore, said layers may be numbered such that the second emitting material layer is disposed between the first electrode and the first emitting material layer as required by the Claims 12 and 22. 
The prior art combination does not explicitly teach an OLED with an electron blocking layer. However, Nakanotani suggests that an exciton barrier layer may be added to the device which enables effective confinement of excitons in the emission layer, thereby enhancing efficiency (see [0289]). Nakanotani suggests the layer may be placed between the emission layer and the hole transport layer to serve as an electron blocking layer (see [0289]). Therefore, it would have been obvious to one of ordinary skill in the art to employ an electron blocking layer between the hole transport layer (on the first electrode side) and the emission layer (or more specifically the second emitting material layer) for the benefit of enhanced efficiency.
Concerning the material of the electron blocking layer, Nakanotani suggests that the material for the blocking layer preferably has at least one of an excited singlet energy or an excited triplet energy higher than the excited singlet and triplet energies of the light emitting materials (see [0289]). As discussed above, it is known that mCP has a higher ES1 than both of the emitters (DTPDDA and TBPe). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date to form the electron blocking layer from mCP. The ordinarily skilled artisan would have done so with a reasonable expectation of success in achieving the benefit of the electron blocking layer while also obtaining ease of production associated with using less materials (i.e. savings in storage and sourcing costs, etc.). Note that mCP is the third compound. 

Regarding Claims 14-15 & 24-25, Nakanotani in view of Sun teaches the organic light emitting diode according to Claims 8 and 17 above including three identical emitting material layers. As discussed above, given the fact that the sublayers include the same composition, the numbering of said layers and the corresponding relative position of said layers within the OLED is arbitrary. Therefore, said layers may be numbered such that the second emitting material layer is disposed between the second electrode and the first emitting material layer as required by the Claims 14 and 24. 
The prior art combination does not explicitly teach an OLED with an electron blocking layer. However, Nakanotani suggests that an exciton barrier layer may be added to the device which enables effective confinement of excitons in the emission layer, thereby enhancing efficiency (see [0289]). Nakanotani suggests the layer may be placed between the emission layer and the electron transport layer to serve as a hole blocking layer (see [0289]). Therefore, it would have been obvious to one of ordinary skill in the art to employ a hole blocking layer between the electron transport layer (on the second electrode side) and the emission layer (or more specifically the second emitting material layer) for the benefit of enhanced efficiency.
Concerning the material of the hole blocking layer, Nakanotani suggests that the material for the blocking layer preferably has at least one of an excited singlet energy or an excited triplet energy higher than the excited singlet and triplet energies of the light emitting materials (see [0289]). As discussed above, it is known that mCP has a higher ES1 than both of the emitters (DTPDDA and TBPe). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date to form the hole blocking layer from mCP. The ordinarily skilled artisan would have done so with a reasonable expectation of success in achieving the benefit of the hole blocking layer while also obtaining ease of production associated with using less materials (i.e. savings in storage and sourcing costs, etc.). Note that mCP is the third compound. 

Regarding Claim 28, Nakanotani in view of Sun teaches the organic light emitting diode according to Claim 1 above. The second compound DTPDDA is equivalent to compound T6 of the instant claim. 
Instant: 
    PNG
    media_image7.png
    338
    448
    media_image7.png
    Greyscale
    DTPDDA: 
    PNG
    media_image2.png
    182
    299
    media_image2.png
    Greyscale


Regarding Claim 29, Nakanotani in view of Sun teaches the organic light emitting diode according to Claim 1 above. The combination does not teach the weight ratio of the first and second compounds. However, Nakanotani teaches exemplary OLEDs such as Example 5 wherein the first and second compounds are mixed in a weight ratio of 84:15 (see [0353]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the conglomerate emission layer (including the first emitting material layer therein) such that the weight ratio between the first and second compound is 84:15. One of ordinary skill in the art would have done so with a reasonable expectation of success in practicing the invention of the prior art combination.

Regarding Claims 32-33, Nakanotani in view of Sun teaches the organic light emitting diode according to Claim 1 above. Nakanotani also teaches that said diode is included on a substrate (see [0068] & Fig. 1). Accordingly, the OLED of the prior art combination may be considered an organic light emitting device according to Claim 32. Likewise, because the OLED of the prior art combination displays light (i.e. illuminates), said OLED may be considered an organic light emitting display device or an organic light emitting illumination device according to Claim 33. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanotani et al. (US 2016/0190478 A1) in view of IDS reference Sun et al. (“Thermally Activated Delayed Fluorescence from Azasilane Based Intramolecular Charge-Transfer Emitter (DTPDDA) and a Highly Efficient Blue Light Emitting Diode” Chem. Mater. 2015, 27, Pgs. 6675-6681), as applied to Claim 1 above, and further in view of Zhang et al. (“Synthesis and Optical Properties of Novel Carbazole Derivatives Containing Pyridine Ring” J. Heterocyclic Chem (51) 2014, Pgs. 669-673).
Regarding Claim 26, Nakanotani in view of Sun teaches the organic light emitting diode according to Claim 1 above wherein the first compound is mCP which is a compound according to Chemical Formula 1 but is not a compound according to Chemical Formula 2 od the instant claim. Recall that Nakanotani is not limited to an particular host. 
In the analogous art of materials for OLEDs, Zhang teaches details of a study involving materials containing carbazole groups with a pyridine linking group. Zhang suggests that compared with benzene, pyridine is an electron-deficient heterocycle and consequently, compounds containing a pyridine moiety display electron-transporting abilities (see Pg. 669). Zhang also suggests that applying five-membered heteroaromatics (such as carbazole) into the backbone of pyridine materials increases their stability (see Pg. 669). Zhang teaches exemplary compounds benefitting from the above phenomena including the Compound 2b (see Scheme 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mCP host (i.e. the first compound) in the OLED of the prior art combination for Zhang’s Compound 2b for the benefit of the pyridine and additional carbazole moieties (electron-transport ability and stability). 
As seen from the structures below, Zhang’s Compound 2b is equivalent to H1 of the instant claim. 
Instant: 
    PNG
    media_image8.png
    272
    298
    media_image8.png
    Greyscale
     Zhang’s Compound 2b: 
    PNG
    media_image9.png
    276
    205
    media_image9.png
    Greyscale


Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanotani et al. (US 2016/0190478 A1) in view of IDS reference Sun et al. (“Thermally Activated Delayed Fluorescence from Azasilane Based Intramolecular Charge-Transfer Emitter (DTPDDA) and a Highly Efficient Blue Light Emitting Diode” Chem. Mater. 2015, 27, Pgs. 6675-6681), as applied to Claim 1 above, and further in view of Liao et al. (US 2003/0170491 A1).
Regarding Claims 30-31, Nakanotani in view of Sun teaches the organic light emitting diode according to Claim 1 above which includes a single emitting unit comprising the first, second, and third emitting material layers wherein the third emitting material layer is disposed opposite to the second emitting material layer with respect to the first emitting material layer. The OLED emits blue light (see Sun Pg. 6676). The prior art combination does not teach an OLED including a second emitting unit.
In the analogous art of OLEDs, Liao teaches a white organic electronic device (see Fig. 7) comprising a first blue emitting unit (220.1) between the first and second electrodes, a second emitting unit (220.2) between the first unit and the second electrode, and a charge carrier generation layer (connector 330.1) arranged between the first and second units (see [0049]). Each of the first and second emitting units comprise a light emitting layer (see [0048]) which may include at least a host and a fluorescent dopant (see [0143]-[0144]). That is, the first unit comprises a light emitting layer corresponding to the lower emitting material layer and the second unit comprises a light emitting layer corresponding to the upper emitting material layer as claimed. 
It would have been obvious to one of ordinary skill in the art looking to form a white OLED before the effective filing date of the claimed invention to utilize emission layer of the prior art combination (mCP:DTPDDA:TBPe), having the benefit of its blue color and high efficiency, as the blue emission layer in the first blue emitting unit of the white device as taught by Liao. One of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results. See MPEP § 2143(A). 
This modification would yield an OLED wherein the lower emitting material layer includes the first and second emitting material layers as described above with respect to Claim 1. 

Claims 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Wong et al. (US 2017/0320855 A1) in view of Lee et al. (US 2019/0305228 A1) when taken with the evidence of Nakanotani et al. (US 2016/0190478 A1). 
Regarding Claims 34 and 36, Wong teaches an organic light emitting diode comprising a first electrode (ITO) and a second electrode facing (Al) each other and a light emitting unit disposed between the first electrode and the second electrode wherein the light emitting unit includes an emitting material layer (see [0091]). The emitting material layer includes a host mCPCN, 12 wt% of an TADF emitting dopant SpiroAC-TRZ, and a 0.5 wt% of a fluorescent emitting dopant TBRb (see [0091]). Wong suggest that SpiroAC-TRZ is a highly efficient TADF emitter having excellent PLQY and thermal stability which renders a highly efficient EL device (see [0016]).
Concerning the recited limitation wherein “the emitting material layer includes a first emitting material layer including a first compound and a second compound and a second emitting material layer including a third compound and a fourth compound and disposed between the first electrode and the first emitting material layer or disposed between the first emitting material layer and the second electrode”, absent some other claimed difference in the sublayers (i.e. material, form of construction, property, etc.), splitting a single layer into a plurality of sublayers is not considered to confer patentability to the claim. The emitting layer of Wong may be considered a layer comprising a plurality of sublayers wherein each of said sublayers is formed of the same material, thereby forming a conglomerate single layer as seen in the art. In the scenario where the emitting layer of Wong is arbitrarily differentiated as two layers, the first layer may be considered a first emitting material layer comprising a first compound (host mCPCN) and a second compound (TADF dopant SprioAC-TRZ). Likewise, the second layer may be considered a second emitting material layer including a third compound (host mCPCN) and a fourth compound (fluorescent dopant TBRb). Note that said second emitting material layer is necessarily disposed between the first electrode and the first emitting material layer or disposed between the first emitting material layer and the second electrode.
The second compound SpiroAC-TRZ is displayed below (see Pg. 3) for comparison to Chemical Formula 3 of the instant claim. 

Instant: 
    PNG
    media_image1.png
    252
    507
    media_image1.png
    Greyscale
    Wong: 
    PNG
    media_image10.png
    208
    347
    media_image10.png
    Greyscale


As seen from the structures above, the second compound SprioAC-TRZ is a compound according to Chemical Formula 3 of the instant claim as follows: 
R12 and R13 are each C bonded to each other directly 
R11 is protium; m is 4
n is 0
Y2 is C
Y1 is not required to be present

The first compound mCPCN is not a compound according to Chemical Formula 1 because it’s CN substituent is not a substituent within the definition of R1 to R5. Wong does not expressly teach a host compound according to Chemical Formula 1. However, in the analogous art of host materials for use in the emission layer of an OLED, Lee teaches that both mCP and mCPCN are known to be suitable host materials (see [0045]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the mCPCN host of Wong for mCP as disclosed by Lee. The substitution would have been one known element for another and the ordinarily skilled artisan would reasonably expect the predictable result that the modified emission layer would possess the benefits taught by Wong as described above. See MPEP § 2143(B). Such a modification would yield a device wherein the first and third compound are each mCP. 
As evidenced by Nakanotani, the first/third compound mCP is displayed below (see Pg. 267) for comparison to Chemical Formula 1 of the instant claim. 

Instant: 
    PNG
    media_image3.png
    242
    267
    media_image3.png
    Greyscale
       mCP: 
    PNG
    media_image4.png
    203
    327
    media_image4.png
    Greyscale


As seen from the structures above, the first/third compound mCP is a compound according to Chemical Formula 1 of the instant claim as follows: 
X is CR6 wherein R6 is protium
R1 to R5 are each independently protium 

Regarding Claim 35, Wong in view of Lee teaches the organic light emitting diode according to Claim 34 above wherein the second compound (SprioAC-TRZ) of the first emitting material layer is different from the fourth compound (TBRb) of the second emitting material layer. Likewise, concerning the claimed limitation wherein each of the first emitting material layer and the second emitting material layer are for blue light emission, note that each of the first and second emitting material layers include SpiroAC-TRZ which Wong teaches is a sky-blue emitter (see [0071]). Therefore, each of said layers may be considered emission layers which are for blue light emission. 

Regarding Claim 37, Wong in view of Lee teaches the organic light emitting diode according to Claim 34 above wherein the fourth compound is the fluorescent dopant TBRb. As evidenced by Nakanotani, TBRb is a tetracene-based compound (see Pg. 263). 

Regarding Claim 38, Wong in view of Lee teaches the organic light emitting diode according to Claim 34 above. The second emitting material layer further comprises a fifth compound (TADF emitter SprioAC-TRZ) which is a compound according to Chemical Formula 3 as described above with respect to Claim 34. 

Regarding Claim 39, Wong in view of Lee teaches the organic light emitting diode according to Claim 34 above. As discussed above, splitting a single layer into a plurality of sublayers is not considered to confer patentability to the claim. The emitting layer of the prior art combination may be considered a layer comprising a plurality of sublayers wherein each of said sublayers is formed of the same material, thereby forming a conglomerate single layer as seen in the art. In the scenario where the emitting layer of Wong in view of Lee is arbitrarily differentiated as three layers instead of two, the first emitting material layers includes the first compound mCP and the compound SprioAC-TRZ and the second emitting material layer includes the third compound mCP and the fourth compound TBRb (as described above). Likewise, the third emitting material layer includes the sixth compound mCP, the seventh compound SpiroAC-TRZ, and the eighth compound TBRb. 
Given the fact that each of the three sublayers includes the same composition, the numbering of said layers and the corresponding relative position of said numbered layers is arbitrary. Therefore, the layers may be numbered such that the third emitting material layer is disposed opposite to the second emitting material layer with respect to the first emitting material layer (i.e. 3/1/2 or 2/1/3) as required by the instant claim. 

 Regarding Claim 40, Wong in view of Lee teaches the organic light emitting diode according to Claim 39 above wherein the third emitting material layer includes the sixth compound mCP which is a compound according to Chemical Formula 1 (as described above with respect to Claim 34) and the seventh compound SpiroAC-TRZ which is a compound according to Chemical Formula 3 (as described above with respect to Claim 34). 
Likewise, the third emitting material layer includes the eighth compound fluorescent TBRb. As evidenced by Nakanotani, TBRb is a tetracene-based compound (see Pg. 263). 









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-Th, 9 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789